Title: III. To Levi Lincoln, 1 January 1802
From: Jefferson, Thomas
To: Lincoln, Levi


            
              Th:J. to mr. Lincoln
              Jan. 1. 1802.
            
            Averse to recieve addresses, yet unable to prevent them, I have generally endeavored to turn them to some account, by making them the occasion by way of answer, of sowing useful truths & principles among the people, which might germinate and become rooted among their political tenets. the Baptist address now inclosed admits of a condemnation of the alliance between church and state, under the authority of the Constitution. it furnishes an occasion too, which I have long wished to find, of saying why I do not proclaim fastings & thanksgivings, as my predecessors did. the address to be sure does not point at this, and it’s introduction is awkward, but I foresee no opportunity of doing it more pertinently. I know it will give great offence to the New England clergy. but the advocate for religious freedom is to expect neither peace nor forgiveness from them. will you be so good as to examine the answer and suggest any alterations which might prevent an ill effect, or promote a good one among the people? you understand the temper of those in the North, and can weaken it therefore to their stomachs: it is at present seasoned to the Southern taste only. I would ask the favor of you to return it with the address in the course of the day or evening. health & affection.
          